TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00369-CR




Gary Hayden Gibbs, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 04-159-K368, HONORABLE BURT CARNES, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s brief on appeal was originally due on January 30, 2006.  The time for
filing was extended twice on counsel’s motions, most recently to May 15, 2006.  No brief has been
filed on appellant’s behalf and no further extension of time for filing has been sought.
Appellant’s counsel, Mr. John R. Duer, is ordered to file a brief in appellant’s behalf
no later than June 23, 2006.  No further extension of time for filing this brief will be granted.
It is ordered June 2, 2006. 
 
Before Justices B. A. Smith, Puryear and Waldrop
Do Not Publish